DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air current blocking mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per ¶ 33, it is interpret that the wind direction adjusting slat is the corresponding structure of the blocking mechanism
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an air current blocking mechanism" and “a wind direction adjusting slat”. As per interpret under 112f, the air current blocking mechanism includes the wind direction adjusting slat and is unclear if they are in fact related as per claim 1 treats them as separate. For examination purposes, it would be interpret as either part of or separate/independent from the air current blocking mechanism.
Claims 2-3 recites the limitation "the outlet openings, part of the plurality of outlet openings, constitute a first opening, and the outlet opening, the rest of the plurality of outlet openings, constitute a second opening". This limitation is unclear and confusing because is unclear as to what is applicant referring, it would seem that the limitation is referring that there is a first and second outlet openings.
Claims 7-8 recites the limitation "wherein each of the first opening and the second opening includes the plurality of and the same number of outlet openings". This limitation is unclear and confusing because is unclear as to what is applicant referring, what is the plurality of outlet openings towards the first and second outlet opening? Is the first outlet opening comprising more than one outlet opening hence the plurality of, is not clear how can a single outlet opening comprise a first outlet opening.
Claim 9-10 recites the limitation "the main outlet" in ln 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9-10 recites the limitation "one of the outlet openings" in ln 5. This limitation is unclear and confusing because is unclear as to what is applicant referring, to which of the outlet openings is applicant referring to.
Claim 9-10 recites the limitation "one of the outlet openings and another one of the outlet openings constitute in ln 5. This limitation is unclear and confusing because is unclear as to what is applicant referring, how can the first outlet opening (single) include 2 different outlet openings (plural). Same situation applies to the second outlet opening.
Claim 11 recites the limitation "the standard blowing mode". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the standard blowing mode". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumamoto et al. (US 20120174608), hereinafter referred to as Kumamoto.

Re claim 1, Kumamoto teaches an indoor unit (see Fig 1-48) of an air conditioner (e.g. 1) installed on a ceiling and blowing conditioned air into an indoor space (e.g. ¶ 50, “indoor space”), the indoor unit comprising:
e.g. 21a-d) each provided with an air current blocking mechanism (e.g. 22a-d) blocking a flow of the conditioned air from the corresponding outlet opening; and
a controller (e.g. 4) controlling the air current blocking mechanism to execute airflow rotation (see Fig 2A-B; airflow rotation alpha and beta) while repeatedly switching an operation (see Fig 6, patterns  1-7) between
a full blowout mode (e.g. patterns  1 and 7) of suppling the conditioned air from all the outlet openings to the indoor space and
a partial blowout mode (e.g. patterns 2 and 4) of blocking flow of blowing air of part of the outlet openings by the air current blocking mechanism and increasing a blowing wind speed at the part of outlet openings (as shown in Fig 2a the area of the outlet is decreased which means that the velocity of the air will increase at that outlet),
wherein
each of the plurality of outlet openings is provided with a wind direction adjusting slat (e.g. 22a-d) for shifting a direction of blown air upward and downward (see Fig 2A-2B); and
the wind direction adjusting slat of each of the plurality of outlet openings is configured to selectively shift a direction of the flow of the blown conditioned air upward and downward (see Fig 2a-b shifting the direction of the air); and 
the controller controls the wind direction adjusting slat so that
in a cooling operation (see Fig 5, “Air-Cooling Operation”) in which cooled conditioned air is supplied to the indoor space,
during the full blowout mode (Pattern 1, the examiner notes that during the heating mode the controller performs pattern 1 which performs “Downward Blowing”), a direction of the flow of the blowing air of all the outlet openings varies (see Fig 7 for pattern 1, which shows the variation of the outlets) and
during the partial blowout mode, the flow of the blowing air of the outlet openings at which the blowing wind speed increases is directed horizontally (see Fig 8 for pattern 2, that at some time the air is blown horizontally for each of the outlets).

Re claim 6, Kumamoto, as modified, teaches the indoor unit of the air conditioner of claim 1. Kumamoto further teaches the limitation of  wherein the wind direction adjusting slat is configured to be able to be displaced to the examiner notes that as considered in the interpretation under 112b the air current blocking mechanism is the wind direction adjusting slat; further the examiner notes that as shown in Fig 2a and 2b the slat is configured to change positions and has a position in which it blocks the airflow as shown in Fig 2a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, as applied to claim 1 above, in view of Hitoshi (JP 2002-277034), hereinafter referred to as Hitoshi.

Re claim 2-3 and 7-8, Kumamoto, as modified, teaches the indoor unit of the air conditioner of claim 1. Kumamoto further teaches the limitation of wherein the outlet openings, part of the plurality of outlet openings, constitute a first opening, and the outlet opening, the rest of the plurality of outlet openings, constitute a second opening (a first outlet [21a] and a second outlet [21b]); each of the first opening and the second opening includes a first and third outlet [21a, 21c] and a second and fourth outlet [21b, 21d]). 
Kumamoto does not explicitly teach the limitation of a the controller controls the air current blocking mechanism so that at least one of a first partial blowout mode of blocking flow of blowing air of the second opening by the air current blocking mechanism and increasing a blowing wind speed at the first opening and a second partial blowout mode of blocking flow of blowing air of the first opening by the air current blocking mechanism and increasing a blowing wind speed at the second opening is performed in the airflow rotation.
However, Hitoshi teaches the limitation of a ceiling indoor unit (11) comprising a controller (10, 14, 15) that controls an air current blocking mechanism (9a-d) so that at least one of a first partial blowout mode (see Fig 7, mode of the right) of blocking flow of blowing air of a second opening (e.g. 8d) by the air current blocking mechanism and increasing a blowing wind speed at a first opening (e.g. 8a; the examiner notes that the speed is increased from left to right as shown in Fig 7, for example from 0 to more than 0) and a second partial blowout mode (see Fig 7, mode of the left) of blocking flow of blowing air of the first opening by the air current blocking mechanism and increasing a blowing wind speed at the second opening (the examiner notes that the speed is increased from right to left as shown in Fig 7, for example from 0 to more than 0) is performed in the airflow rotation.
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Kumamoto and configured the controller controls the air current blocking mechanism so that at least one of a first partial blowout mode of blocking flow of blowing air of the second opening by the air current blocking mechanism and increasing a blowing wind speed at the first opening and a second partial blowout mode of blocking flow of blowing air of the first opening by the air current blocking mechanism and increasing a blowing wind speed at the second opening is performed in the airflow rotation, as taught by Hitoshi, in order to have a high energy efficiency by increasing diffusing wind velocity in heating operation (see Hitoshi abstract).

Re claim 9-10, Kumamoto, as modified, teaches the indoor unit of the air conditioner of claim 7-8. Kumamoto further teaches the limitation of  comprising:
a casing (see Fig 1, casing of 23) having a rectangular lower surface (see Fig 1), wherein
21a-d) is arranged along a respective one of four sides (see Fig 1) of the lower surface of the casing;
one of the outlet openings (e.g. 21a and 21c) and another one of the outlet openings constitute the first opening where the one of the outlet openings is along one of two opposite sides among the four sides of the lower side of the casing, and the another one of the outlet openings is along the other one of the two sides among the four sides of the lower side of the casing; and the remaining outlet openings (e.g. 21b and 21d) constitute the second opening.

Allowable Subject Matter
Claims 4-5, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        01/27/2022